ICJ_001_CorfuChannel_GBR_ALB_1948-03-26_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE DU DETROIT
DE CORFOU

ORDONNANCE DU 26 MARS 1948

1948

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

THE CORFU
CHANNEL CASE

ORDER OF MARCH 26th, 1948
La présente ordonnance doit être citée comme suit :

Affaire du détroit de Corfou, Ordonnance du 26 mars 1948:
C. I. J. Recueil 1948, p. 53. »

This Order should be cited as follows:

“Corfu Channel case, Order of March 26th, 1948:
I.C. J, Reports 1948, p. 53.”

 

No de vente:
Sales number 7

 

 

 
53

INTERNATIONAL COURT OF JUSTICE

YEAR 1948.

Order made on March 26th, 1948.

THE CORFU
CHANNEL CASE

The International Court of Justice,
After deliberation,
Having regard to Articles 40 and 48 of the Statute of the Court,

Makes the following Order :

Whereas by an Application dated May 22nd, 1947, under
Article 40, paragraph 1, of the Statute, and Article 32, paragraph 2,
of the Rules of Court, the Government of the United Kingdom of
Great Britain and Northern Ireland instituted proceedings before
the Court against the Government of the People’s Republic of
Albania. These proceedings concerned the incident which occurred
in the Corfu Channel on October 22nd, 1946, when two British
destroyers struck mines, the explosion of which caused damage
to the vessels and heavy loss of life ;

Whereas the United Kingdom Government on October Ist, 1947,
filed a Memorial with statements and submissions ;

Whereas, within the time-limit fixed for the presentation of the
Counter-Memorial, the Agent for the Albanian Government, by
a document dated December Ist, 1947, and filed in the Registry
on December oth, 1947, submitted a Preliminary Objection to the
Application on the ground of inadmissibility ;

Whereas by a Judgment dated March 25th, 1948, the Court
rejected the Preliminary Objection, decided that proceedings on
the merits should continue and fixed the time-limits for the filing
of subsequent pleadings as follows :

4

1948.
March 26th.
General List:

No. 1.
THE CORFU CHANNEL CASE 54

(a) for the Counter-Memorial of the Albanian Government,
Tuesday, June xr5th, 1948 ;

(6) for the Reply of the United Kingdom Government, Monday,
August 2nd, 1948 ;

(c) for the Rejoinder of the Albanian Government, Monday,
September 2oth, 1948 ;

Whereas after delivery of the Judgment the Court was notified
by the Agent of the Albanian Government and by the Agent of
the Government of the United Kingdom of the conclusion on
March 25th, 1948, of a Special Agreement ;

Whereas the Special Agreement in question is as follows :

“The Government of the People’s Republic of Albania,
represented by their Agent Mr. Kahreman Yili, Envoy Extra-
ordinary and Minister Plenipotentiary of Albania at Paris ;

and

the Government of the United Kingdom of Great Britain and
Northern Ireland, represented by their Agent Mr. W. E. Beckett,
C.M.G., K.C., Legal Adviser to the Foreign Office ;

Have accepted the present Special Agreement, which has been
drawn up as a result of the Resolution of the Security Council
of the 9th April, 1947, for the purpose of submitting to the Inter-
national Court of Justice for decision the following questions :—

(1) Is Albania responsible under international law for
the explosions which occurred on the 22nd October 1946 in
Albanian waters and for the damage and loss of human life
which resulted from them and is there any duty to pay
compensation ?

(2) Has the United Kingdom under international law
violated the sovereignty of the Albanian People’s Republic
by reason of the acts of the Royal Navy in Albanian waters
on the 22nd October and on the 12th and 13th November
1946 and is there any duty to give satisfaction ?

The Parties agree that the present Special Agreement shall
be notified to the International Court of Justice immediately
after the delivery on the 25th March of its judgment on the
question of jurisdiction.

The Parties request the Court, having regard to the present
Special Agreement, to make such orders with regard to procedure,
in conformity with the Statute and the Rules of the Court, as
the Court may deem fit, after having consulted the Agents of
the Parties.

In witness whereof the above-mentioned Agents, being duly
authorized by their Governments to this effect, have signed the
present Special Agreement.

Done this 25th day of March, 1948, at mid-day, at The Hague,
in English and French, both texts being equally authentic, in
a single copy which shall be deposited with the International
Court of Justice.”

5
THE CORFU CHANNEL CASE 55

Whereas this Special Agreement now forms the basis of further
proceedings before the Court in this case, and states the questions
which the Parties have agreed to submit to the Court for decision ;

Whereas the United Kingdom Government, on October rst, 1947,
that is within the time-limit fixed by the Court, filed a Memorial
with statements and submissions relating to the incident that
occurred on October 22nd, 1946;

Whereas the Agents for the Parties, having in view the filing of
the Memorial and having been consulted by the President, declared
in his presence that they agreed in requesting that the order and
time-limits for the filing of the subsequent pleadings as fixed by
the Judgment of March 25th, 1948, be maintained ;

THE COURT
confirms the time-limits for the filing of the subsequent plead-
ings as follows :
(a) for the Counter-Memorial of the Albanian Government,
Tuesday, June 15th, 1948 ;
(2) for the Reply of the United Kingdom Government, Monday,
August and, 1948 ;

(c) for the Rejoinder of the Albanian Government, Monday,
September 20th, 1948.

Done in English and French, the English text being authoritative,
at the Peace Palace, The Hague, this twenty-sixth day of March,
one thousand nine hundred and forty-eight, in three copies, of
which one will be placed in the archives of the Court and the others
will be transmitted to the Governments of the People’s Republic
of Albania and of the United Kingdom of Great Britain and
Northern Ireland respectively.

(Signed) J. G. GUERRERO,
President.

(Signed) E. HAMBRo,
Registrar.
